DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application filed 12/06/2019 claims priority from provisional application 62/883,192 filed 08/06/2019. 
Foreign Priority
No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 02/03/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 is indefinite by lacking antecedent basis in reciting “the second layer of polycrystalline silicon” because a second layer is never previously defined in parent 
Claim 8 is indefinite by being ambiguous in reciting “the polysilicon layer” because it is unclear if this aforementioned limitation is referring to the first layer or the second layer. For purpose of examination on the merits the first layer of polycrystalline silicon is considered. 
Claim 9 is indefinite by lacking antecedent basis in reciting “the second layer of polycrystalline silicon” because a second layer is never previously defined in parent claim 1. For purpose of examination on the merits the first layer of polycrystalline silicon is considered. 
Claim 10 is rejected for incorporating the indefiniteness from parent claim 9. 
Claim 18 is indefinite by being ambiguous in reciting “the polysilicon layer” because it is unclear if this aforementioned limitation is referring to the first layer or the second layer of polycrystalline silicon. For purpose of examination on the merits the second layer of polycrystalline silicon is considered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0104759 A1 to Kang et al. (“Kang”).
Kang teaches a method for manufacturing a semiconductor device, the method  comprising: forming a first electrical device (T) such as a transistor on a single-crystal  silicon substrate (100)  (see  paragraphs  [0045],  [0061]  and  figures  3B, 4A); forming  a  first  insulation layer (200) on  the  single-crystal silicon substrate (100) for covering  the first electrical device (T) (see paragraphs [0045], [0061] and figures  3B, 4A ); forming a first amorphous silicon layer (400) on the first insulation layer (200), the first  amorphous silicon layer (400) formed of polysilicon (see paragraph [0050] and figure  3E);  and heating the first amorphous silicon layer (400) using a laser beam for obtaining grains of a relatively larger size (see paragraph [0055] and figure 3G).
All of the features of claim 1 are disclosed in Kang.
The  additional  features  of  claim 3 is  identical  to  the  feature  of  Kang  considering  the  first amorphous silicon layer (400) being a first single-crystal silicon layer (500) (see paragraph [0059] and figure 3H in Kang). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0104759 A1 to Kang et al. (“Kang”).
The additional features of claim is 6 is merely variations of the  disclosure  of  Kang  considering the laser beam having energy capable of melting the first amorphous silicon layer (400) (see paragraph [0052] in Kang) and therefore is not heating the other layers considerably.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the heated layer contains most of the heat whereas the other layers do not contain most of the heat. 
The additional features of claims 8-10 are merely variations of the disclosure of Kang considering a chamber where laser heating is applied  to  the  semiconductor  device  (see paragraph [0038] in Kang).

s 11 and (2, 4, 5, 7 and 12-20) are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0104759 A1 to Kang et al. (“Kang”) in view of US 2019/0214314 A1 to Seo et al. (“Seo”).
Claim 11 comprises all  of the  features  of  claim  1  and  further  comprises  the  additional features of (A)  forming  a  second  transistor  plane  on  a  first  layer  of  polycrystalline  silicon  having an increasing grain  size;  depositing  a  second  insulator  layer  on  the  second  transistor plane; depositing a second layer of polycrystalline silicon on the second insulator layer; and annealing the second layer of  polycrystalline  silicon  using  laser  heating,  the  laser  heating increasing a grain size of  the  second  layer  of  polycrystalline  silicon  and  (B)  a  first  transistor plane  including  at  least  one  layer  of  epitaxial  film  adaptable  for  forming  channels  of  field  effect transistors; and the second transistor plane being adaptable  for  forming  channels  of  field  effect transistor.
In  addition  to  the  same  reasoning  as  in  claim  1,  the  additional  feature  (A)  of  claim 11 is disclosed in Kang comprising forming a second  electrical  device  (T)  on  a  first single-crystal silicon layer (500) having grains of a relatively larger size (see  paragraphs  [0055], [0063] and figure 4A in Kang); forming a second insulation layer (600) for covering  the  second  electrical device (T) (see paragraph [0063] and figure 4A in  Kang);  forming  a  second  amorphous silicon layer (800) on the second insulation  layer  (600)  (see  paragraph  [0064]  and  figure  4B  in Kang); and heating the second amorphous silicon layer  (800)  using  the  laser  beam  for  obtaining  grains of  a  relatively  larger  size  (see  paragraphs  [0055],  [0067]-[0068]  and  figure  4C  in  Kang).

However, Seo teaches of active channel  and  sacrificial  nanosheets epitaxially  grown  on  a  substrate  (102), silicon (Si)  and  silicon  germanium  (SiGe)  being  suitable  active  channel  and/or  sacrificial materials (see paragraphs [0032]-[0033] and figure 1 in Seo).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Seo’s invention with Kang’s invention would have been beneficial in order to form the desired thickness for the different transistors and layers through use of epitaxy.
  The  additional  feature  of  claim  2  can  be  easily  conceived  from  the  disclosures  of  Kang and Seo considering forming the second electrical device (T)  on  the  first  single-crystal  silicon  layer (500), forming the second insulation layer (600) for covering the second  electrical  device  (T),  forming the second amorphous silicon layer  (800)  on  the  second  insulation  layer  (600),  and  heating the second amorphous silicon layer (800) using the laser beam (see paragraphs [0055], [0063]-[0064], [0067]-[0068]  and  figures  4A-4C  in  Kang)  and  epitaxially  growing  the  active channel and  sacrificial  nanosheets  on  the  substrate  (102)  (see  paragraphs  [0032]-[0033]  and figure 1 in Seo).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Seo’s invention with Kang’s invention would have been beneficial in order to form the desired thickness for the different transistors and layers through use of epitaxy.

The additional  features of claims  5,  12, 15 can  be easily  conceived  from the disclosure  of  Seo considering a gate of a nanosheet device fully surrounding a portion of each of the active channel nanosheets in a gate-all-around (GAA) configuration (see paragraph [0032] in Seo).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Seo’s invention with Kang’s invention would have been beneficial in order to share one gate structure for entire device.
The additional features of claim 16 is merely variations of the  disclosure  of  Kang  considering the laser beam having energy capable of melting the first amorphous silicon layer (400) (see paragraph [0052] in Kang) and therefore is not heating the other layers considerably.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the heated layer contains most of the heat whereas the other layers do not contain most of the heat. 
The additional features of claims 7, 17 can be easily conceived from the disclosure of Seo considering the silicon (Si) and the silicon germanium (SiGe) 
The additional feature of claim 13 can be easily conceived from the disclosure of  Seo  considering dummy gates (202) and dummy gate  hardmasks  (201)  formed  on the  silicon  (Si) and the silicon germanium (SiGe) (see paragraphs [0035]-[0036] and figure 2 in Seo).
The  additional  features  of  claim 14  are  identical  to  the  feature  of  Kang  considering  the  first amorphous silicon layer (400) being a first single-crystal silicon layer (500) (see paragraph [0059] and figure 3H in Kang). 
The additional features of claims 18-20 are merely variations of the disclosure of Kang considering a chamber where laser heating is  applied  to  the  semiconductor  device  (see paragraph [0038] in Kang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12 March 2021
/John P. Dulka/Primary Examiner, Art Unit 2895